Case 2:19-cv-02336-KJM-DMC Document 27 Filed 01/12/21 Page 1 of 4
Case 2:19-cv-02336-KJM-DMC Document 27 Filed 01/12/21 Page 2 of 4
        Case 2:19-cv-02336-KJM-DMC Document 27 Filed 01/12/21 Page 3 of 4



 1           IT IS HEREBY STIPULATED that all discovery including, but not limited to, non-
 2   expert factual discovery and expert discovery will be extended during the time that the Court is
 3   considering defendant’s Motion for Summary Judgment or, in the Alternative, for Partial
 4   Summary Judgment.
 5           IT IS HEREBY FURTHER STIPULATED that non-expert, factual discovery shall be
 6   completed and all motions pertaining to discovery shall be noticed to be heard by October 21,
 7   2021.
 8           IT IS HEREBY FURTHER STIPULATED that plaintiff and defendant shall exchange
 9   initial lists of expert witnesses no later than October 21, 2021 and designate rebuttal experts
10   by November 4, 2021.
11           IT IS HEREBY FURTHER STIPULATED that expert discovery shall be completed
12   and all motions pertaining to discovery shall be noticed to be heard by November 18, 2021.
13           IT IS SO STIPULATED.
14   Dated: January 7, 2021                              MOORE & BOGENER, INC.
15
                                                                /s/ Michael    L. Ricks
16                                                      By:
17                                                            Collin M. Bogener
                                                              Michael L. Ricks
18                                                            Attorneys for Plaintiff
                                                              Paul Burns
19
20
21   Dated: January 7, 2021                              CODDINGTON, HICKS & DANFORTH
22
                                                                /s/ Douglas    E. Johns
23                                                      By:
24                                                            Randolph S. Hicks
                                                              Douglas E. Johns
25                                                            Attorneys for Defendant
                                                              Progressive Casualty Insurance Company
26
27
28
                                                       3
     Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery, Order
     Case No: 2:19-CV-02336-KJM-DMC                                                                  727586
        Case 2:19-cv-02336-KJM-DMC Document 27 Filed 01/12/21 Page 4 of 4



 1                                                   ORDER
 2          The Stipulation of Plaintiff and Defendant to extend the deadlines for fact and expert

 3   discovery is approved and adopted. Plaintiff and Defendant shall complete fact and expert

 4   discovery based on the dates in the Stipulation. The Court makes any further orders as further

 5   set forth below.

 6
 7          PURSUANT TO STIPULATION, IT IS SO ODERED.

 8   Signed on the 11th day of January, 2021.

 9
10
11

12
13
14
15
16
17
18
19
20
21
22

23
24
25
26

27
28

      Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery, Order
      Case No: 2:19-CV-02336-KJM-DMC                                                                    727586
